Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157686(85)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
                                                                   SC: 157686
  v                                                                COA: 330382
                                                                   Macomb CC: 2014-003879-FC
  ANDREW JOSEPH SPAGNOLA,
             Defendant-Appellee/
             Cross-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee/cross-appellant to
  extend the time for filing his answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before June 5, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 1, 2018

                                                                              Clerk